Citation Nr: 1045146	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a left ear disability.

3.  Entitlement to a rating in excess of 40 percent for a 
thoracolumbar spine disability.

4.  Entitlement to a rating in excess of 40 percent for residuals 
of a fracture of the right clavicle.

5.  Entitlement to an effective date earlier than January 10, 
2001, for an increased (compensable) rating for residuals of a 
fracture of the right clavicle.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESSES AT HEARINGS ON APPEAL

Appellant, his daughter, and his friends F.J. and E.G.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1980, 
with subsequent service in the Army Reserve until June 1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The 
request for an earlier effective date stems from an RO rating 
decision in October 2007.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2004, but a complete transcript of 
the hearing could not be made.  He testified again before the 
Board in May 2007, but the Veterans Law Judge who presided at 
that hearing is no longer employed by the Board.

When the case was most recently before the Board in January 2010, 
it was remanded so that the Veteran could be scheduled for 
another hearing before a current Member of the Board.  The 
Veteran testified before the undersigned Veterans Law Judge at a 
hearing at a VA facility in Las Vegas, Nevada in May 2010; a 
transcript of that hearing is associated with the record.

The issue of whether there was clear and unmistakable 
error (CUE) in a previous RO rating decision that granted 
an initial noncompensable evaluation for fractured right 
clavicle has been raised by the Veteran but not yet 
adjudicated by the RO; the Board accordingly does not have 
jurisdiction to review the issue and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  No chronic knee disorder was present until more than one year 
following the Veteran's discharge from service and no current 
knee disorder is etiologically related to service.

2.  The Veteran does not have any current disorders of the left 
ear other than tinnitus and vertigo, for which service connection 
has already been granted, and hearing loss that is not a 
disability under VA criteria.

3.  The Veteran's thoracolumbar spine disability is manifested by 
limitation of motion; it is not productive of any significant 
neurological impairment in either lower extremity or any 
incapacitating episodes necessitating bed rest prescribed by a 
physician.

4.  From January 10, 2001, the Veteran's right shoulder 
disability has been manifested by limitation of motion.

5.  From January 10, 2000, to January 9, 2001, the Veteran's 
right shoulder disability was not manifested by limitation of 
motion of the arm to shoulder level or by malunion or nonunion of 
the clavicle and scapula, or by osteoarthritis with pain on 
motion.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
by active service, nor may the incurrence or aggravation of 
arthritis of either knee during such service be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).

2.  A left ear disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).

3.  The criteria for a rating in excess of 40 percent for a 
thoracolumbar spine disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242 and 5243 (2010).

4.  The criteria for a rating in excess of 40 percent for 
residuals of a fracture of the right clavicle are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2010).

5.  The criteria for compensable rating for right shoulder 
disability prior to January 10, 2001, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
disorders of the knees and left ear, increased ratings for the 
service-connected disabilities of the thoracolumbar spine and 
right clavicle, and an earlier effective date for a compensable 
rating for the service-connected right clavicle disability.  The 
Board will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.
 
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was not provided complete 
notice until October 2006, well after the July 2002 rating 
decision on appeal.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
disability records are of record, as are treatment records from 
those VA and non-VA medical providers identified by the Veteran 
as having relevant records.  

The Veteran has been afforded VA medical examinations in response 
to the claims herein decided.  His most recent VA examinations 
were in June 2007; thereafter the Veteran was scheduled for 
compensation and pension (C&P) examinations on four occasions in 
May-June 2008 but he cancelled all of them.  The Board notes that 
when a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; when the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit that was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(a), (b).
 
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claims, 
and the Board is also unaware of any such evidence.  

In sum, any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Entitlement to Service Connection

Legal Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  Also, the threshold for normal 
hearing is between 0 and 20 decibels, and higher threshold shows 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Service Connection for Bilateral Knee Disability

STRs show complaints of left leg pain in August and September 
1977, with clinical impression of soft tissue injury secondary to 
leg cramps but no noted symptoms of the knee.  Otherwise, there 
is no indication of any disorder of the legs or knees.  In a 
self-reported Report of Medical History in March 1980, executed 
in conjunction with his separation from service, the Veteran 
denied a history of "trick" or locked knee.  Report of medical 
examination in March 1980 shows clinical evaluation of the lower 
extremities as "normal."

The Veteran had a VA examination in September 1981, 13 months 
after discharge from service, in which the musculoskeletal 
portion of the examination is silent regarding any current knee 
disorder or abnormality.  A VA orthopedic consult to Diplomate 
American Board of Orthopedic Surgery in September 1981 is also 
silent regarding any current knee disorder or complaint.

In September 1998 the Veteran executed a 21-page Personal 
Information Questionnaire for his private rehabilitation 
specialist in which he was asked to list his current disorders, 
and cite the resulting impairments.  There is no mention of any 
knee disorder among the problems listed by the Veteran.

Social Security Administration (SSA) records show the Veteran was 
granted disability benefits in a decision in January 1999 for 
somatoform disorders (primary diagnosis) and affective/mood 
disorders (secondary diagnosis),with disability effective from 
March 1998.  A subsequent SSA decision in March 2002 continued 
disability benefits for affective/mood disorders (primary 
diagnosis) and anxiety-related disorders (secondary diagnosis), 
and an SSA decision in January 2007 continued disability benefits 
for major depressive disorder (primary diagnosis) and anxiety-
related disorder (secondary diagnosis).  The Veteran's complete 
SSA disability file is associated with the record on appeal, and 
contains no medical evidence pertaining to a current knee 
disorder. 

The Veteran had a whole-body bone scan by Desert Radiologists in 
June 2002 in which the impression was normal study; however, an 
addendum states there was mild hyperactivity within the knees 
consistent with degenerative disease.

The Veteran had a VA X-ray study of the knees in July 2002 due to 
his complaints of bilateral knee and ankle pain.  The interpreter 
noted a right patellar spur and a very early similar change in 
the left patella.  There was no fracture or other abnormality.

The Veteran presented to the VA orthopedic clinic in January 2003 
complaining of pain and "giving out" of both knees.  The 
attending physician noted that magnetic resonance imaging (MRI) 
of the lower extremities would be requested.  The Veteran also 
presented to the VA pain clinic in January 2003 complaining of 
pain inter alia in the knees; the attending physician noted 
moderate crepitus in both knees and marked sensitivity to touch.

MRI of the right knee by Desert Radiology in August 2003 showed 
mild changes of chondromalacia patella but no internal 
derangement; the left knee showed very mild intermeniscal signal 
but no evidence of tear or derangement.  Concurrent X-rays of the 
right knee were remarkable only for a probable tiny 
osteochondroma of the femur; X-rays of the left knee were 
unremarkable. 

The Veteran had a VA whole-body scan in November 2003 due to his 
history of left-sided rib fractures.  In relevant part, the 
impression was degenerative change within the knees.

VA X-ray study of the left knee in March 2004 showed no effusion 
or acute fracture and normal alignment.  Concurrent X-ray study 
of the right knee showed a slightly narrowed medial joint space 
with a bony projection compatible with osteochondroma. 

The Veteran testified before the Board in March 2004 that he 
initially injured his knees during basic training when he was 
pushed to the ground during bivouac; he was treated for acute 
sprain of the left knee and continued to have problems with both 
knees until the present day.

The Veteran submitted a Statement in Support of Claim in February 
2007 in regard to his claim for service connection for bilateral 
knee disorder, asserting that his STRs contained ample 
documentation of knee injury in service during and after basic 
training; he also asserted continuous knee pain since discharge 
from service.

The Veteran testified before the Board in May 2007 that he 
injured his knees during basic training, as documented in STRs.  
He testified that he currently had absent knee reflexes and 
current pain and swelling.

The Veteran had a VA orthopedic examination in August 2007; the 
examiner reviewed the claims files and VA computerized treatment 
records and noted the Veteran's medical history during and after 
service in detail.  The Veteran reported he developed bilateral 
knee pain and swelling in 1977 due to vigorous physical training, 
which resulted in mechanical overuse.  He reported symptoms were 
pain, swelling, occasional locking, weakness, popping and giving 
way.  He stated he could not walk any significant distance 
without a walker and required braces on both knees.  The examiner 
performed a clinical examination of the knees and noted 
observations in detail.  The diagnoses were chronic strain of the 
right knee with degenerative joint changes, and tricompartmental 
osteoarthritis of the left knee superimposed on chronic strain 
with residuals.

In regard to etiology, the examiner stated the record was void of 
any complaint of knee problems during active service or after 
discharge from service prior to 2001.  The Veteran believed he 
developed insidious onset of bilateral knee pain secondary to his 
military duties based on mechanical overuse, but the examiner 
could find no documentation of problems in service through 1999 
that could be related to the current claimed bilateral knee 
disorder.  The examiner stated he could not be definitive about 
relationship to service because it was unclear from the claims 
files if the Veteran's active service ended in 1980 or in 1999; 
such a question is an administrative issue rather than a medical 
question.

The Veteran testified before the Board in May 2010 that he 
experienced bilateral knee symptoms in service and chronically 
since discharge from service.   

The Veteran has shown medical diagnoses of current disorders of 
the left and right knees.  However, evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military service.  
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

As a threshold matter, the Board must decide what exactly 
constitutes the Veteran's period of active service.  The 
Veteran's two DD Forms 214 of record show he was discharged from 
active service in August 1980 and that he subsequently had one 
period of service from June 1992 to February 1993, which is shown 
by other documents of record to have been active duty for 
training (ADT) with the Reserve Component.  However, the Veteran 
testified before the Board in May 2010 that he was continuously 
in active service from July 1977 until April 1999 in covert or 
clandestine "black operations" missions.  

The Veteran's assertion of having been continuously in active 
service until 1999 is belied by the record.  He was discharged 
from active service in August 1980, as documented by a DD Form 
214.  Thereafter, he was  appointed as a warrant officer in the 
Army Reserve in June 1985, and was discharged from the Army 
Reserve in June 1999.  If he had been on active duty, as he 
asserts, he would not have been activated for ADT from June 1992 
to February 1993 and subsequently been issued a DD Form 214 for 
the period.  The record also contains numerous testimonials 
written on the Veteran's behalf by senior officials (retired 
general and flag officers who subsequently became involved in 
security and defense matters as consultants) in which the Veteran 
is referred to as either a defense consultant or as an Army 
Reservist performing a training function, but not as a member of 
the active armed forces.  Finally, the Veteran applied for, and 
was granted, VA educational benefits in 1985 (which he terminated 
in November 1985 because he had been called to perform ADT at the 
Intelligence and Security Command), which further establishes he 
cannot have been on active duty status at the time.  

The Board notes that during service in the Army Reserve from 1985 
until 1999 the Veteran would have performed ADT and also inactive 
duty for training (IDT).  ADT is defined as full-time duty in the 
Armed Forces performed by Reserves for training purposes, and IDT 
is training other than full time performed by the Reserves; see 
38 U.S.C.A. § 101(22) and (23).  Service connection may be 
granted for injuries suffered during either ADT or IDT; see 38 
U.S.C.A. § 101(24).  However, the Veteran has not asserted any 
knee injury during a period of ADT or IDT.

In the absence of any documentation of active service performed 
after August 1980 (other than the documented period June 1992 to 
February 1993), or any knee injuries after August 1980 incurred 
in ADT or IDT, the Board will consider the period after August 
1980 to have been after discharge from active service for 
adjudication purposes.     

The Board notes that a Veteran is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran's account of knee problems during 
active service is not credible because such an account is 
inconsistent with his own self-reported Report of Medical History 
in March 1980 in which he denied a denied history of "trick" or 
locked knee.  Further, medical examination at discharge showed no 
current knee disorder.  Although the Veteran asserts that knee 
problems during service are well documented in his STRs prior to 
August 1980, neither the Board nor the VA examiner could find 
such documentation in STRs.  

There is no indication of osteoarthritis to any degree within the 
first year after discharge from service, so presumptive served 
connection under 38 C.F.R. § 3.309(a) is not applicable.

The earliest medical documentation of any knee disorder or 
complaint is the record of the June 2002 body scan by Desert 
Radiologists showing mild hyperactivity within the knees 
consistent with degenerative disease; this entry is 22 years 
after discharge from service.  The Board notes that generally the 
passage of many years between discharge from active service and 
the medical documentation of a claimed  disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Board acknowledges that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.    
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, 
however, the record contains voluminous medical treatment records 
relating to the period between discharge in 1980 and diagnosis in 
2002, and the Board finds the absence of any complaint relating 
to the knees during the period to be significant.

Finally, the Board notes the Veteran has been afforded a VA 
examination in which the examiner was not unable to find any 
relationship between the current diagnosed knee disorders and the 
Veteran's active service prior to August 1980, nor does the 
record contain any competent medical opinion showing such a 
relationship.     

In sum, the Board finds the Veteran did not have a chronic knee 
disorder during his period of active duty or his period of active 
duty for training, he did not manifest arthritis to a compensable 
degree within one year of his discharge from active service, and 
his current knee disorders are unrelated to service.  
Accordingly, the criteria for service connection are not met, and 
the claim must be denied.

The evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.      

Service Connection for Left Ear Disability

STRs show no indication of any ear disorder during service.  In a 
self-reported Report of Medical History in March 1980, executed 
in conjunction with his separation from service, the Veteran 
denied a history of ear, nose or throat trouble.  Report of 
Medical Examination in March 1980 shows clinical evaluation of 
the ears as "normal."

The Veteran's SSA disability records contain no mention of a left 
ear disorder.

The Veteran had a VA examination in September 1981, 13 months 
after discharge from service, in which the examiner noted the 
left distal auditory meatus presented two pea-size distal 
nodules.

A VA treatment note in July 1982 shows the Veteran was treated 
for breathing problems.  Clinical examination showed the ear 
canals to be clear and ear drums to be intact.

In December 1982 the Veteran filed a claim for service connection 
for cysts in the left ear, which he asserted had been identified 
and treated in Hawaii in approximately November 1979.  There is 
no indication the RO adjudicated this claim.

In September 1998 the Veteran executed a 21-page Personal 
Information Questionnaire for his private rehabilitation 
specialist in which he was asked to list his current disorders, 
and cite the resulting impairments.  There is no mention of any 
ear disorder among the problems listed by the Veteran.

An August 1998 letter by Dr. John Krieger, a neurologist, stated 
he had been treating the Veteran for neurological injuries 
sustained in a slip-and-fall accident in May 1997 (not related to 
service).  Neurological diagnoses included closed head injuries 
with persistent post-concussive syndrome manifested inter alia by 
tinnitus.

An Army Reserve neurological consult in February 1999 noted 
history significant for a slip-and-fall accident in May 1997 with 
resultant cerebral concussion and posttraumatic encephalopathy.  
The Veteran complained inter alia of tinnitus, and neurological 
examination was positive inter alia for decreased hearing in the 
left ear; the examiner did not opine regarding the etiology of 
the hearing loss.

The Veteran had a VA ear-nose-throat evaluation in August 2002.  
His only reported left ear problem was tinnitus, although he also 
cited imbalance and dizziness.  Otoscopy was normal bilaterally.  
Vestibular ocular reflex tests were all within normal limits 
except for mild irregularity in the pursuit test, which suggested 
central nervous system (CNS) lesion could not be ruled out.  

Thereafter, the Veteran had another VA audiological evaluation in 
October 2002 in which he reported a history of tinnitus and 
bilateral hearing loss since service in 1978.  He reported 
acoustic trauma in service.  Otoscopy and tympanometry 
examinations were normal, and hearing was within normal limits. 

The Veteran testified before the Board in March 2004 that his 
left ear "felt kind of funny" with ringing in the ears.  He 
attributed this to instances of head trauma in service while 
stationed in Germany and Greece.

The Veteran submitted a Statement in Support of Claim in February 
2007, in regard to his claim for service connection for left ear 
disorder, clarifying that he was alluding to a left ear cyst that 
began during service and was unsightly.

The Veteran had a VA ear diseases examination in July 2007.  The 
examiner reviewed the claims files.  The Veteran recounted a 
history of head trauma and noise exposure during service.  He 
endorsed current tinnitus, right worse than left, as well as 
symptoms of vertigo.  Physical examination showed no neoplasm.  
There was no deformity or tissue loss of the auricles.  The 
external auditory canals showed no scaling, edema or discharge.  
Tympanic membranes were normal and.  The mastoids showed no 
discharge or evidence of cholesteatoma, and there were no 
conditions secondary to ear disease on examination.  There were 
no infections of the middle or inner ear.  There was no 
suppuration, effusion or aural polyps present.  There were no 
peripheral vestibular disorder, no Meniere's syndrome, and no 
complications of ear disease present on examination.  Audiogram 
and tympanometry were both normal.  

The examiner stated it is at least as likely as not that vertigo 
and tinnitus are related to active service.  The RO subsequently 
granted service connection for both disorders in a rating 
decision issued in October 2007. 

The Veteran also had a VA audiological evaluation in July 2007.  
He was not shown to have a hearing loss disability as defined by 
38 C.F.R. § 3.385, although the audiologist concurred that 
tinnitus was at least as likely as not incurred in active 
service.

The Veteran testified before the Board in May 2010 that he 
experienced acoustic trauma in service because of his duties as a 
cryptographer and signals/communications interceptor.  He 
asserted a belief he should have service connection for tinnitus, 
hearing loss and cyst of the left ear.

On review of the evidence above the Board finds the Veteran does 
not have a left ear disorder that is etiologically related to 
active service.  He has already been granted service connection 
for tinnitus, and he does not meet the VA criteria for hearing 
loss disability.  No other disorder is shown on examination.  

Although the Veteran asserts he has an unsightly ear cyst that 
began in service, there is no evidence of such a cyst in STRs.  
The only post-service reference to any cysts or abnormal growths 
is the report of the VA examination in September 1981 that notes 
two pea-size distal nodules, but this observation was 13 months 
after discharge from service and was not repeated in subsequent 
examinations.

Finally, the Board notes the VA ear diseases examination in July 
2007 showed no current disease of the ear other than 
vertigo/tinnitus, for which service connection has been granted.  

In sum, the Board finds the Veteran is not shown to have a left 
ear disability, other than those already service connected, that 
was incurred in or aggravated by service; accordingly, the 
criteria for service connection are not met, and the claim must 
be denied.

The evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.      

Evaluation of Service-Connected Disabilities

General Legal Principles of Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability under review.  

In this regard the Board notes that where entitlement to 
compensation has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board must consider whether "staged ratings" are 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for increased ratings was received on January 
10, 2001.  

Evaluation of Thoracolumbar Spine Disability

During the pendency of this claim, the criteria for evaluating 
disabilities of the spine were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Intervertebral disc syndrome warrants a noncompensable evaluation 
if it is postoperative, cured.  A 10 percent evaluation is 
warranted if it is mild.  A 20 percent evaluation is warranted if 
it is moderate with recurring attacks.  A 40 percent evaluation 
is authorized for intervertebral disc syndrome if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code (DC) 5293, 
effective September 23, 2002, intervertebral disc syndrome (IVDS) 
is evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, which ever method results in the higher evaluation.  
A maximum 60 percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Note 2 provides that 
when evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurological disabilities separately using evaluation criteria 
for the most appropriate neurological diagnostic code or codes. 
38 C.F.R. § 4.71a, DC 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a rating 
of 10 percent was warranted for slight limitation of motion.  A 
rating of 20 percent was warranted for moderate limitation of 
motion.  A rating of 40 percent was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Alternatively, under the criteria in effect prior to September 
26, 2003, pertaining to lumbosacral strain, a rating of 10 
percent was warranted with characteristic pain on motion.  A 
rating of 20 percent was warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  A rating of 40 percent was warranted for 
severe disability with listing of the entire spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with  
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

Under the criteria effective from September 26, 2003, lumbosacral 
spine disorders are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, DCs 5235 through 5242 (2010).  IVDS 
will be evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, DC 5243 (2010).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

Records from Dr. Michael Krieger, a private neurologist, show the 
Veteran was treated from June 1997 for spinal injuries resulting 
from a slip-and-fall accident in a drug store in May 1997, 
resulting in cervical and thoracolumbar spine injuries 
superimposed over his service-connected disabilities.  Regarding 
thoracolumbar symptoms after January 2000, the treatment records 
from Dr. Krieger generally show complaints of back pain 
associated with sciatic nerve injury and leg numbness.

Similarly, treatment records from Dr. Richard Cestkowski, an 
osteopath, state the Veteran was treated from May 1997 onward for 
residuals of the 1997 slip-and-fall accident of that month.  
Regarding thoracolumbar symptoms after January 2000, the 
treatment records from Dr. Cestkowski generally show symptomatic 
pain throughout the cervical, thoracic and lumbar spine with 
moderate spasm, guarding, and moderate-to-severe loss of active 
range of motion in the neck and lower back.

Similarly, treatment records from Advanced Orthopedic Care 
Associates dating from April 1998 relate primarily to treatment 
for a cervical spine injury related to the May 1997 slip-and-
fall, but also show limited range of motion of the lumbar spine; 
the Veteran was advised to consider lumbar fusion but he 
preferred to wait until the cervical disorder was resolved.

Nerve conduction study (NCS) by Las Vegas Therapy and Diagnostic 
Center in June 2000 showed results consistent with bilateral 
injury to the lumbosacral plexus.

X-rays of the thoracic spine by Diagnostic Imaging of Southern 
Nevada in August 2000 showed minimal tilt of the spine to the 
right and spur formation at the T8-9 level; the impression was 
minimal degenerative spondylosis.  Concurrent X-ray study of the 
lumbosacral spine showed minimal abnormal curvature and minimal 
disc space narrowing at L4-5 and L5-S1.

The Veteran had an MRI of the thoracic spine at an Air Force 
facility in June 2001 that showed disc bulge at T8-9 that 
appeared to touch the spinal cord.  Concurrent MRI of the 
lumbosacral spine showed mild disc bulge and mild degenerative 
changes at L4-5-and L5-S1.
 
VA X-rays of the thoracic spine in July 2001 showed mild 
degenerative disc disease (DDD) and osteoarthritis, and previous 
cervical fusion; concurrent X-rays of the lumbosacral spine 
showed moderate DDD and osteoarthritis.

The Veteran had a VA examination of the spine in August 2001 in 
which he reported constant pain, around the clock, day and night.  
Range-of-motion studies were not made because the Veteran refused 
to bend or extend due to reported pain.  The Veteran reported 
extreme sensitivity to pressure.  The examiner noted no 
neurological abnormalities of the thoracic or lumbosacral spine.  
The examiner's diagnosis was mild-to-moderate DDD of the thoracic 
spine with osteophytes and osteoarthritis, and mild-to-moderate 
DDD of the lumbosacral spine with ostophyte formation and disc 
bulge.

Of note, the Veteran submitted a letter in September 2001 
complaining that the VA examination cited above was inadequate 
because the examiner had not reviewed all the evidence regarding 
all the Veteran's current disorders, and because the examiner 
reportedly performed an inadequate clinical examination.  The 
Board simply notes that the examination in question was performed 
by a physician, and the competency of a VA examiner is presumed, 
absent a showing of some evidence to the contrary.  Hilkert v. 
West, 12 Vet. App. 145 (1999).
  
The Veteran presented to the VA outpatient clinic in November 
2001 complaining of pain from the neck down the back to the 
middle of the back, both shoulders, down the right arm and 
especially down the left leg.  The clinical impression was 
bulging disc L5-S1 to the left (also, bulging disc C4-5 midline).  
X-ray study of the sacrum and coccyx later the same month was 
negative.

A VA rheumatology note dated in March 2002 states the Veteran 
presented with multiple fibromyalgic trigger points located over 
the arms, anterior chest, neck, low back, and lower extremities.  
The clinical impression was generalized osteoarthritis, without 
evidence of inflammatory arthritis at present but with severe 
pain. 
 
A VA neurosurgery history and physical (H&P) examination in April 
2002 noted complaint of lumbar pain shooting diffusely down the 
left leg.  The Veteran reported difficulty with walking more than 
100 feet secondary to pain, and stated he used a cane.  Sensory 
examination was grossly normal except for subjective numbness in 
the left lower extremity, and reflexes were normal bilaterally.  
Motor strength was 4/5 in all extremities and cranial nerves were 
normal.  The clinical impression for the lumbar spine was DDD 
with high suspicion for laxity in the lower lumbar region.  
Thereafter, a neurosurgery note in July 2002 states the Veteran's 
current pain could be from movement at L4-5 and L5-S1 discs, and 
the Veteran was advised to have surgery.

MRI of the lumbar spine by Desert Radiologists in May 2002 showed 
DDD and osteoarthritis, mild facet hypertrophy at the lower two 
levels, broad-base disc bulge or protrusion at L5-S1 that 
contacts the S1 nerve root and broad-based disc bulge at L4-5 
without significant mass effect.

VA myelogram of the lumbar spine in May 2002 showed DDD at L4-5 
and L5-S1 without definitive or significant spinal canal 
stenosis.

The rating decision on appeal, issued in July 2002, increased the 
evaluation for the low back disability from noncompensable to 10 
percent.

Letters dated in September 2002 from TJM, formerly a senior 
official at the National Security Agency (NSA) and thereafter a 
senior official at CACI, Inc., and from Brigadier General (BG) 
(Ret.) GJW, formerly a senior officer at the Army Intelligence 
Command (INSCOM) and thereafter a senior official at SAIC, Inc., 
both endorse the Veteran's character and credibility, and attest 
to the Veteran's observed progressive physical deterioration 
despite his stoic tolerance of pain.   Similarly, an October 2002 
letter from JG, retired Inspector General of the U.S. Department 
of Agriculture, attests the Veteran is a sterling character and 
completely credible.

The Veteran presented to the VA pain clinic in January 2003 
complaining of chronic pain in the neck and back.  The Veteran 
was currently using prescription pain medication and using a 
motorized scooter for mobility.  The physician noted the primary 
problem in the thoracolumbar spine was DDD with at least one 
herniated disc at T8-9 that would probably eventually require 
surgery; in the lumbar spine the primary problem was DDD with 
bulges and protrusions particularly affecting L5-S1.

VA X-rays of the sacrum and coccyx in August 2003 were 
unremarkable.

The impression following a VA MRI of the thoracic spine in 
January 2004 was persistent central-to-right-paracentral T8-9 
disc protrusion with decreased mass effect on the thoracic cord, 
no change in the small left paracentral T3-4 protrusion and mild 
annular bulge at T1-2.

The Veteran had a VA examination of the spine in February 2004.  
The examiner did not have access to the claims files.  The 
Veteran stated his low back pain had been of a constant aching 
nature and required treatment with narcotic pain medication; pain 
was constant and thus without flare-up.  He reported that he had 
been advised surgery would be necessary on the lumbosacral spine 
and that he had been confined to a wheelchair since 1997 due to 
low back pain.  He described the pain as constant and severe, 
10/10 in intensity and radiating down the left leg and foot, with 
numbness in the left lower extremity. Low back and left leg pain 
was worsened with standing, sitting or walking 10 minutes, any 
lifting/pulling/pushing, and coughing.  He avoided lifting any 
weight heavier than a few ounces.  He endorsed urinary urgency 
but denied incontinence of bladder or bowel.  He endorsed 
frequent constipation due to his medicines.  He stated that when 
walking indoors he used a cane or had the help of another person; 
outdoors he relied on a motorized wheelchair for mobility.  He 
stated he occasionally wore a back brace for a few hours each 
week.

On examination the Veteran constantly complained of pain and 
frequently screamed with pain with any motion or when 
transferring from the motorized wheelchair to the examination 
table.  During the course of the examination the Veteran became 
irate at the examiner and was asked to leave the office (the 
altercation occurred when the examiner responded negatively to 
the Veteran's question as to whether his service-connected 
disabilities rendered him totally disabled, at which point the 
Veteran became wild and threatening and called the examiner a 
"quack" in a loud voice).

The examiner stated an opinion that the Veteran's lumbar spine 
problem was most probably that of low back pain with left-side 
sciatica, most probably due to a disc abnormality that was most 
probably secondary to a work-related injury, the nature of which 
the Veteran was reluctant to discuss with the examiner.  The 
examiner recommended review of any medical records relating to 
any work injury, in conjunction with medical records available 
through VA.

Of note, the Veteran subsequently submitted a point-by-point 
objection to the VA examination detailed above, citing factual 
errors purportedly made by the examiner in regard to the 
Veteran's period of active service, purported erroneous or 
mischaracterized clinical observations, and purported rude and 
insulting words and actions by the examiner.  However, the 
competency of a VA examiner is presumed, absent a showing of some 
evidence to the contrary; see Hilkert v. West, 12 Vet. App. 145 
(1999).  Also, the comments of the medical examiner are 
consistent with the observations of a VA psychologist in June 
2007 and a VA orthopedic examiner in August 2007, as noted below.
 
The Veteran testified before the Board in March 2004 that he 
injured his back in jump school in 1978 and his lumbar condition 
had never gotten better thereafter.  He had been recommended to 
have fusion surgery of L4, L5, S1 and possibly S2.  He currently 
took a number of pain medications for his total spine problems.  
He was currently unable to bathe or dress by himself, and his 
children helped him with those activities.  The Veteran also 
complained about the VA examiner in February 2004 having been 
abusive and insulting during the examination.

During the hearing in March 2004 witness Rear Admiral (RADM) 
(Ret.) FCJ testified that he had become well acquainted with the 
Veteran when they were both defense contractors working on 
intelligence projects; he observed the Veteran to be in 
significant back pain.  After the Veteran suffered his fall, RADM 
FCJ noticed an appreciable decrement in the Veteran's functional 
ability.  RADM FCJ stated the Veteran had been involved in covert 
intelligence operations that could not be documented or even 
discussed, both during and after active service.

Thereafter, RADM FCJ submitted an 11-page letter in April 2004 
attesting to the Veteran's credibility and to his physical 
deterioration.  Of interest, RADM FCJ asserted by personal 
observation that the Veteran was in pain but able to work prior 
to the slip-and-fall accident in 1997, but after the accident the 
Veteran was unsuitable for further employment as an intelligence 
specialist and suffered a "heartbreaking" deterioration in his 
condition.  

VA computed tomography (CT) myelogram of the thoracic spine in 
April 2004 showed multilevel thoracic DDD, relatively mild and 
with vertebral height and alignment normal.  The lumbosacral 
spine showed multilevel DDD with mild contour defects at the 
thecal sac but vertebral height and alignment normal.  DDD was 
significant at T8-9, and new disc protrusion was noted at L3-4 
that was causing focal effacement of the thecal sac and narrowing 
of the central canal.

VA EMG/NCS study in May 2004 showed evidence of bilateral S1 
radiculopathies and bilateral T8 radiculopathies (also, bilateral 
C6 radiculopathies, slightly worse on the left).

VA bone density scan of the lumbar spine in June 2004 was normal.

A VA treatment note in August 2004 reflects that the lumbar and 
thoracic spine conditions were not severe enough to warrant 
surgery, although the cervical spine condition could possibly 
benefit from a laminectomy.  Thereafter, the Veteran reported in 
October 2004 that he had been told by a private specialist that 
his cervical, lumbar and thoracic spine disorders were all too 
far advanced to make surgery advisable, so he would not be 
pursuing any surgical intervention but rather would continue his 
protocol of pain medication.

The Veteran had a consultation at the Center for Diseases and 
Surgery of the Spine in October 2004 in which he reported history 
of cervical, thoracic and lumbar pain since 1978.  He described 
his pain as 9-10/10; lying down time was one hour and walking 
distance was up to 100 feet.  The Veteran stated his spinal pain 
often woke him from sleep.  He endorsed using a motorized scooter 
for mobility and stated he could do very little in terms of 
household chores or daily activities.  He had not driven in 7 
years.  He endorsed frequent constipation and loss of bladder 
control.  On examination the Veteran was observed to ambulate 
with a cane and to walk with an antalgic gait pattern.  There was 
no evidence of myelopathy, based on his reflexes.  Previous 
radiographs and tests were discussed.  The clinical impression 
was complex constellation of symptomatology related to 
degenerative pathology affecting the cervical, thoracic and 
lumbar spine; T8-9 disc protrusion and herniation with localized 
thoracic pain and thoracic radiculopathy, without myelopathy; and 
mechanical low back pain and lower extremity radiculitis with 
lumbar disc degeneration.  (Also, cervical disc degeneration at 
C3-4 and C4-5 above the area of previous reconstruction and 
fusion at C5-7 performed in 1998).  The examining physician 
stated the Veteran was essentially totally disabled and would 
require ongoing pain management and medical care.

X-rays of the spine by Desert Radiologists in November 2004 
showed degenerative changes in the mid and lower thoracic spine 
and mild degenerative changes in the lower thoracic and upper 
lumbar spine.

The Veteran's VA primary care physician noted in March 2005 that 
the Veteran's pain complex appeared to be related to the DDD at 
T8-9; cervical and lumbosacral spine problems were also present 
but much less significant than the thoracic problem.

The Veteran testified before the Board in May 2007 that he 
currently had pain of 9/10 intensity despite using narcotic-
strength prescription pain relievers; he also endorsed continual 
muscle spasms.  He had been essentially bedridden for the past 6-
7 years, having to use a power scooter for mobility.  He 
testified that he was unable to get out of bed without 
assistance, and even needed help to turn over in bed.  He 
endorsed continuous pain down the back of the left leg with 
complete numbness.  His daughter testified the Veteran remains in 
bed 20 hours per day because of his back pain, while she does the 
chores. 

The Veteran underwent VA electrodiagnostic studies in June 2007.  
The examiner reviewed the claims files and noted the Veteran's 
history of service-connected cervical, thoracic and lumbar spine 
disabilities as well as head trauma in service and after service.  
NCS was performed and the results were recorded in detail.  The 
impression was cerebrovascular accident (CVA), cervical disc 
disease, thoracic disc disease, lumbar disc disease, head trauma 
and postconcussion syndrome.  The examiner acknowledged service-
connected disabilities of the entire spine but stated there was 
no evidence of neuropathy, myopathy, or radiculopathy.

The Veteran had VA X-rays in June 2007 that showed the thoracic 
spine to have no evidence of compression deformity, hypertrophic 
spurs of the vertebral margins, and vertebral disc spaces 
unremarkable; there were no osteolytic or osteoblastic changes or 
other bone deformities and the impression was thoracic 
spondylosis with no acute findings.  The lumbosacral spine showed 
mild changes of osteoarthritis and DDD but no acute findings.  

The Veteran was examined by a VA psychologist in June 2007.  The 
examiner reviewed the claims files and interviewed the Veteran.  
The psychologist noted the Veteran was manipulative and 
controlling, using his illness to get others to do things for him 
and to keep his adult children at home.  He was insecure and 
attention-seeking, with a sense of entitlement; he was also 
invested in being sick and would therefore respond poorly to any 
treatment.  

The Veteran had a VA orthopedic examination in August 2007; the 
examiner reviewed the claims files and VA computerized treatment 
records and noted the Veteran's medical history during and after 
service in detail.  The Veteran complained of severe pain, 
stiffness, and recurrent muscle stiffness in the neck, middle 
back and lower back with recurrent radiation to the left upper 
arm (from the cervical spine) and both legs, particularly the 
left leg to the toes (from the thoracolumbar spine), with 
associated numbness and weakness in the legs and arms.  Duration 
was reportedly constant and intensity moderate-to-severe and 
sometimes severe.  The Veteran endorsed taking significant amount 
of narcotic-strength prescription pain medication, other 
treatment options having been ineffective.  Activities that 
exacerbated symptoms included any weightbearing, ambulating, 
turning, twisting, lifting, carrying, and prolonged sitting or 
standing.  The Veteran stated he could walk 80 feet and stand up 
to half an hour before needing to rest.  He denied any post-
service accidents other than the slip-and-fall in 1997.  He had 
not worked since 1997.  He reported he could not partake in 
recreational activities and led a sedentary lifestyle.  He could 
not run, jump, or walk over uneven terrain; he could not drive; 
he could not negotiate stairs or ladders; and he needed 
assistance to dress, especially with shoes and socks.

On examination the Veteran cried, sighed, and appeared to be 
having hysteric reaction during the description of his 
complaints; his movement improved when he was distracted.  He 
walked in a hunched-forward manner with moderate guarding.  He 
could not stand erect and had difficulty disrobing.  He fidgeted 
during the examination and had to get up frequently.  He was able 
to rise from his chair and get onto the examination table, 
although with difficulty.  There was no spastic or flaccid 
paralysis of the lower limbs.  He walked without foot drop on 
either side, and there was no obvious neurological deficit 
although he reported he could not heel-walk or toe-walk.  There 
was voluntary motor strength in the major muscle groups of the 
lower extremities.  Movement of the spine was course, and the 
Veteran developed spasm-like complaints that precluded repetitive 
motion testing.  Flexion of the thoracolumbar spine was to 60 
degrees, and the examiner estimated that repetitive use would 
cause an additional 10 degrees of lost motion due to pain.  There 
was subjective complaint of severe pain with movement.  There was 
palpatory tenderness present throughout the thoracolumbar area, 
and guarding was noted.  The examiner stated muscle spasm, 
guarding and tenderness were not severe enough to change the 
spinal contour or change the Veteran's gait pattern.  Postural 
abnormalities and fixed deformities were not present.  The 
Veteran was observed to sit in a chair for 15 minutes, in 
apparent comfort, while discussing his condition; it was not 
until the conversation turned to the nature of his injuries and 
the degree of pain that hysterical-type reaction set in and his 
subjective complaints significantly escalated.  Neurologic 
examination showed diminished sensory perception on the right 
greater than left; protective sensation was intact on both 
extremities.  Motor strength, muscle tone and muscle girth, and 
reflexes were grossly normal and equal bilaterally.  The Veteran 
endorsed normal bladder and sphincter sensation and control.  
Straight leg raising (SLR) was positive bilaterally.  There was 
no history of vertebral fractures and X-rays did not show 
compression of the vertebral bodies.  Regarding IVDS, the Veteran 
had bilateral symptoms of radiculititis of the lower extremities 
but there were no signs of radiculopathy of the lower limb.  X-
rays and MRIs from June, as cited above, were noted.  The 
examiner's diagnosis was multiple level DDD with disc 
protrusions, and osteoarthritis, throughout the spinal column.  

On review of the evidence above, the Board initially notes the 
Veteran's currently assigned 40 percent rating is the highest 
schedular rating that may be assigned  under the criteria of DCs 
5292 (limitation of motion) or 5295 (lumbosacral strain).  

In addition, the record does not confirm the presence of any 
neurological impairment.  The Veteran has complained of radiating 
symptoms, but the objective neurological findings, to include the 
electrodiagnostic results in June 2007, fail to confirm the 
presence of radiculopathy.  Therefore, the Board concludes that 
the presence of more than severe intervertebral disc syndrome has 
not been demonstrated so the disability does not warranted a 
rating in excess of 40 percent under the former criteria of 
Diagnostic Code 5293.  Moreover, none of the evidence shows that 
the disability has necessitated bed rest prescribed by a 
physician so a higher rating on the basis of incapacitating 
episodes is not warranted.

Turning to evaluation under the General Rating Formula, in effect 
since September 26, 2003, the current 40 percent rating is 
appropriate for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, while higher evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  In this case the 
evidence does not show ankylosis, favorable or unfavorable, and 
the Veteran has consistently achieved flexion greater than 30 
degrees.  Once again there were no documented qualifying 
incapacitating episodes to warrant alternative rating for IVDS.

The Board is satisfied, on review of the file, that the Veteran's 
service-connected thoracolumbar spine disability was aggravated 
significantly by the nonservice-connected slip-and-fall accident 
in May 1997.  Normally, additional disability is not compensable 
when a service-connected disability is aggravated by a 
nonservice-connected disability; Johnston v. Brown, 10 Vet. App. 
80, 86 (1997).  However, when it is not possible to separate the 
effects of the service-connected disability from a nonservice-
connected condition, such signs and symptoms must be attributed 
to the service-connected disability.  38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  
In this case, in accordance with Mittleider the Veteran has been 
assigned the 40 percent rating for the totality of his symptoms, 
even though his disability picture is due more to the nonservice-
connected accident rather than to service.    

The Board acknowledges that the Veteran has asserted bitter 
complaints against several of the VA physicians who examined him 
during the course of the appeal.  However, even construing these 
examinations in the light of the Veteran's complaints, there is 
simply no indication that his thoracolumbar spine disability 
could have met the criteria for an evaluation in excess of 40 
percent.  

Separate rating may be assigned for neurological impairment due 
to the disability.  The Veteran has complained of radiating pain 
and numbness in the lower extremities.  As discussed above, the 
objective medical findings, to include the results of 
electrodiagnostic tests, do not support the presence of 
radiculopathy or any associated neurological impairment in either 
lower extremity.  Therefore, a separate compensable rating for 
such impairment is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).


Evaluation of Right Clavicle Disability

The Veteran's right clavicle disability has been rated under the 
criteria of 38 C.F.R. § 4.71a, DC 5201 (limitation of motion of 
the arm).  Alternatively, the disability can be rated under DC 
5203 (impairment of clavicle or scapula).

The rating criteria for a shoulder disability distinguish between 
the major (dominant) arm and the minor (non-dominant) arm.  The 
Veteran is right-handed, so the criteria for the major arm are 
cited below.

The rating criteria of DC 5201 are as follows.  A rating of 20 
percent is assigned for limitation of motion to shoulder level.  
A rating of 30 percent is assigned for limitation of motion 
midway between the side and shoulder level.  A rating of 40 
percent is assigned for limitation of motion to 25 degrees from 
the side.

The rating criteria of DC 5203 are as follows.  A rating of 10 
percent is assigned for malunion of clavicle and scapula, or 
nonunion without loose movement.  A rating of 20 percent is 
assigned for nonunion with loose movement or dislocation.

The Veteran presented to the VA outpatient clinic in July 2001 
complaining of increased pain in the right shoulder; he also 
reported associated occasional numbness in the fourth and fifth 
fingers.  X-ray study of the right clavicle and scapula the same 
month showed an old right clavicular fracture and mild 
osteoarthritis of the glenohumeral (GH) and acromioclavicular 
(AC) joints.

The Veteran had a whole-body bone scan by Desert Radiologists in 
June 2002 in which the impression was normal study; however, an 
addendum states there was mild hyperactivity within the shoulders 
consistent with degenerative disease.

The rating decision on appeal, issued in July 2002, continued the 
current noncompensable rating for the right shoulder disability.

The Veteran presented to the VA pain clinic in January 2003 
complaining of pain inter alia in the shoulders; the attending 
physician noted moderate limitation of motion in the shoulders 
and difficulty raising his arms to shoulder level as well as 
marked sensitivity to touch.  The Veteran asked that his 
motorized scooter be exchanged from a "tiller" model to a 
"joystick" model because his shoulder disability made it 
difficult to manipulate a tiller.

The Veteran had a VA whole-body scan in November 2003 due to his 
history of left-sided rib fractures.  In relevant part, the 
impression was degenerative change within the shoulders.  
Thereafter, VA X-rays of the shoulders in December 2003 showed 
old right clavicle fracture, minimal osteoarthritis and 
questionable calcific tendinitis, while MRI of the right shoulder 
showed a normal shoulder.

The Veteran had a VA examination of the shoulder in February 
2004.  The examiner did not have access to the claims files.  The 
Veteran complained of aching pain above the right clavicle and 
anterior shoulder with painful, limited movement.  He endorsed 
episodes of numbness involving the radial aspect of the right 
hand.  He stated he was unable to use the right arm for any 
activities above desktop height due to right shoulder pain.  He 
stated the right shoulder pain was constant and thus without 
flare-up.  Examination of the shoulder was normal, without muscle 
wasting and without wasting of the deltoid muscle.  The Veteran 
flexed and abducted the shoulder to 45 degrees before suddenly 
stopping and complaining bitterly of low back pain.  He screamed 
with pain on motion of the shoulder beyond 45 degrees, citing low 
back pain.  He also screamed with pain at light touch of the skin 
at the right shoulder.  Both upper and lower arms were equal in 
girth; the Veteran was able to make a tight fist with both hands 
and showed normal skin wear pattern on both hands.  Using a Jamar 
dynamometer, he had a 4 and 0 reading with the right hand and a 2 
and 4 reading with the left hand.  He endorsed normal sensation 
of the hands.  Deep tendon reflexes were intact.

The examiner stated the right shoulder clavicular fractures were 
not associated with the pain complaints evidenced by the Veteran.  
Normally, internal and external rotation activities do not cause 
pain either in the shoulder or the neck or the back, as evidenced 
by the Veteran's behavior during the examination.  It is unlikely 
the Veteran had profound weakness of grip in both hands due 
either to his right shoulder clavicle injury or to his back 
condition. 

The Veteran testified before the Board in March 2004 that he had 
two big lumps on the clavicle that made it impossible to sleep 
for more than 10 or 15 minutes at a time.  He continued to have 
problems with significant right shoulder pain following the 
initial injuries in service, which he described.

VA X-rays of the right shoulder in August 2006 showed a healed 
right distal clavicular fracture and mild narrowing of the AC 
joint unchanged since the previous study in December 2003.  There 
were no acute fracture or subluxation and no focal osseous 
lesions, and bone mineralization was normal.

The Veteran's attending VA physician submitted a letter in May 
2007 stating the Veteran's degenerative problems of the cervical, 
thoracic and lumbar spine were undoubtedly related to his 
government service.

The Veteran testified before the Board in May 2007 that his right 
shoulder disability caused sharp pain that made it impossible to 
sleep for more than 15 minutes at a time.  Raising his hand to 
shoulder height caused pain.  

The Veteran had a VA orthopedic examination in August 2007; the 
examiner reviewed the claims files and VA computerized treatment 
records and noted the Veteran's medical history during and after 
service in detail.  The Veteran reported difficulty lifting his 
arm up, using the arm in overhead position, and being unable to 
reach, lift or carry any objects of significant weight.  He 
endorsed continuous symptoms, treated with prescription-strength 
pain medication.  

On examination the Veteran complained of stiffness and pain in 
the shoulders and had difficulty opening and closing doors with 
outstretched arms.  Range of motion of the shoulders was 
abduction to 40 degrees right (versus 30 degrees left), forward 
flexion to 40 degrees right (versus 20 degrees left), internal 
rotation to 45 degrees bilaterally and external rotation absent 
(0 degrees) bilaterally.  There was diffuse tenderness through 
the shoulder girdles bilaterally, and increasing tenderness 
palpable in the right AC joint.  Active and passive motion was 
painful in all planes, with significant guarding bilaterally.  
The examiner noted X-rays showed the right clavicle fracture had 
healed in an overlapping and shortened position, and also showed 
degenerative arthritis in the right AC joint.  The examiner 
diagnosed status post healed fracture of the right clavicle with 
shortening superimposed on degenerative arthritis of the AC 
joint, with residuals, and degenerative changes of the right 
shoulder girdle. 

The Board notes, on review of the evidence above, that the 
Veteran's current 40 percent evaluation is the maximum rating 
allowable under DC 5201.  Alternative rating under DC 5203 would 
not be beneficial to the Veteran since that diagnostic code does 
not provide for a rating higher than 20 percent.

Because the currently-assigned 40 percent is the maximum 
schedular rating under the appropriate diagnostic code, higher 
evaluation under 38 C.F.R. § 4.40 and DeLuca cannot be 
considered.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, 
because the Veteran already has the highest possible schedular 
rating there is nothing in his correspondence to VA or his 
testimony before the Board that could support a higher schedular 
rating than that currently assigned. 

In sum, the Board has determined that rating in excess of the 
currently-assigned 40 percent is not warranted under the 
applicable schedular criteria for the right shoulder disability.  

Extra-Schedular Consideration

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

In this case, the manifestations of the Veteran's right clavicle 
and thoracolumbar spine disability are those specifically 
contemplated by the schedular criteria.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.




Entitlement to Earlier Effective Date for a Compensable Rating

Legal Principles

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of the 
claim, or the date the entitlement arose, whichever is later.  
However, if the claim is filed within one year of the date that 
evidence shows an increase in the disability rating has occurred, 
the earliest date as of which an increase is factually 
ascertainable will be used.  38 C.F.R. §§ 3.400(o)(1) and (2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The applicable rating criteria for the service-connected right 
clavicle disability are cited above.

Analysis

The Veteran's claim for an increased rating was received by the 
RO on January 10, 2001.  The Board has accordingly considered 
evidence of symptoms from January 10, 2000, one year prior to 
receipt of the claim.

Generally, treatment records from January 2000 to January 2001 do 
not show compensable symptoms.  There is no indication during the 
period of limitation of motion of the right arm to shoulder, so 
compensable rating cannot be assigned  under DC 5201, and there 
is no indication of malunion or nonunion of the clavicle and 
scapula to warrant compensable evaluation  under DC 5203.

The Veteran appears to contend that compensable rating should be 
assigned prior to January 2001 because he was reportedly in pain.  
However, functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant; see 38 C.F.R. § 4.40.  There is no such 
evidence of record during the period under review.

The record contains extensive orthopedic notes during the period 
relating to residuals of the slip-and-fall accident in May 1997, 
but there is simply no indication of problems associated with the 
right clavicle.  It was not until July 2001 that X-rays showed 
current mild osteoarthritis of the glenohumeral and AC joint; 
prior to that date studies had simply shown a well-healed 
fracture without apparent residuals.  Thereafter, it was not 
until the VA joints examination in August 2001 that the Veteran 
demonstrated pain associated with the right shoulder.

The Board notes that the Veteran is diagnosed with osteoarthritis 
of the right shoulder, and that painful motion of a major joint 
or groups caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  In this case, however, 
arthritis was not established by X-ray evidence until July 2001, 
so Lichtenfels does not apply.

In sum, the Board has determined that an effective date earlier 
than January 10, 2001, for the right shoulder disability may not 
be assigned; accordingly, the claim must be denied.  Because the 
evidence preponderates against the claim, the benefit-of-the-
doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.      


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a left ear disability is denied.

A rating in excess of 40 percent for a thoracolumbar spine 
disability is denied.

A rating in excess of 40 percent for residuals of a fracture of 
the right clavicle is denied.

An effective date earlier than January 10, 2001, for an increased 
(compensable) rating for residuals of a fracture of the right 
clavicle is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


